ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
CDM/Filanc JV                                )      ASBCA No. 60026
                                             )
Under Contract No. N62473-10-C-5011          )

APPEARANCE FOR THE APPELLANT:                       J. Kent Holland, Jr., Esq.
                                                      ConstructionRisk Counsel, PLLC
                                                      Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq
                                                      Navy Chief Trial Attorney
                                                     Genifer M. Tarkowski, Esq.
                                                      Trial Attorney

                               ORDER OF DISMISSAL

       The parties have settled their dispute in the referenced appeal. Accordingly, the
appeal is hereby dismissed with prejudice.

       Dated: 25 August 2016



                                                 ROBERTT:i>EACOCK
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60026, Appeal ofCDM/Filanc JV,
rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals